 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MAYS, RICKY                              No. 2:18-cv-02081-TLN-KJN
      RICHARDSON, JENNIFER BOTHUN,
12    ARMANI LEE, LEERTESE BEIRGE, and                 [CLASS ACTION]
      CODY GARLAND, on behalf of
13    themselves and all others similarly situated,   ORDER GRANTING FINAL
                                                      APPROVAL OF CLASS ACTION
14                       Plaintiffs,                  SETTLEMENT
15           v.
16    COUNTY OF SACRAMENTO,
17                       Defendant.
18

19          Plaintiffs Lorenzo Mays, Ricky Richardson, Jennifer Bothun, Armani Lee, Leertese

20   Beirge, and Cody Garland (collectively, “Plaintiffs”) are state prisoners, proceeding through

21   counsel. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

22   636(b)(1)(B) and Local Rule 302.

23          On December 9, 2019, the magistrate judge filed findings and recommendations herein

24   which were served on all parties and which contained notice to all parties that any objections to

25   the findings and recommendations were to be filed within ten days. (ECF No. 104.) On

26   December 19, 2019, the parties filed a joint statement of non-opposition to the findings and

27   recommendations. (ECF No. 109.)

28   ///
                                                       1
 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations filed December 9, 2019 (ECF No. 104), are

 9   adopted in full;

10          2. The Joint Motion for Final Approval of the Class Action Settlement (ECF No. 102) is

11   GRANTED;

12          3. The Consent Decree (ECF No. 85-1) is APPROVED and adopted as the Order of the

13   Court; all parties shall comply with all its terms; Defendant shall implement the Remedial Plan

14   and accompanying policies pursuant to the schedule set forth therein;

15          4. The Clerk of the Court shall separately file and docket the “Final Class Notice” (ECF

16   No. 89-1);

17          5. The Clerk of the Court shall separately file and docket the “Consent Decree” (ECF No.

18   85-1) after striking “proposed” from the title; and

19          6. The Clerk of the Court shall enter judgment and terminate this action.

20          IT IS SO ORDERED.
21   Dated: January 8, 2020

22

23

24
                                          Troy L. Nunley
25                                        United States District Judge

26
27

28
                                                       2
